DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/12/2021 has been entered.

	
Response to Remarks
Claim Rejections - 35 USC § 101
Applicant's remarks filed 3/12/2021have been fully considered but they are not persuasive.  Examiner indicated in the record the interview conducted 2/24/2021, that the proposed amendments reciting the feature of calculating accuracy levels and the inclusion of a handling instruction in the shipping instruction failed to represent ‘significantly more’ over the judicial exception.  Applicant amends the immediate independent claims to recite the additional step of “receiving historical reported inventory levels” and the subsequent step of determining an “accuracy score” therefrom.  These steps and the generically recited “computing system” that performs the steps are akin to the recognized human endeavor of gathering, reviewing and organizing data to the recognized goal of optimizing order fulfillment, but for the recitation of generic computer components.  It is a common goal to identify and facilitate your optimal Berkheimer memo.
Also as recorded in the previous Office Action, the limitation of “sending a shipping instruction” even in view of the added limitations in the new dependent claims defining instruction content, was given regard in the initial patentability analysis and continues to be, regarded as not distinguishing the claimed invention from the abstract idea of a certain method of organizing human activity; that is it merely adds an insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).  

Claim Rejections - 35 USC § 102/¶103
Applicant’s arguments with respect to claims amended to recited new features (i.e. “receiving historical reported inventory levels, individually for each inventory item for each of the one or more retail locations, and calculating how often the retail location reports accurate inventory levels of the inventory item to determine an inventory accuracy score”), have been considered but are moot because these features identify a new ground of rejection and a new combination of references applied in the immediate rejection.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4-8, 10-12 and 14- 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claims 1, 11 and 19 recite the steps of :
receiving, inputs related to an order comprising an inventory item and a destination location (i.e. communicating information (e.g. order information)); 
receiving a request for delivery of the order (i.e. communicating information (e.g. delivery request)); 
determining, individually for the inventory item, one or more retail locations from having the inventory item in stock,  which the inventory item can be delivered to a destination location within a predetermined period of time (i.e. correlating known information to received information (e.g. matching order to available inventory)); 
receiving historical reported inventory levels, individually for each inventory item for each of the one or more retail locations, and calculating how often the retail location reports accurate inventory levels of the inventory item to determine an inventory accuracy score (i.e. communicating and organizing a parameter of known data) ; 
determining, individually for the one or more retail locations, a quality score for each retail location, wherein the quality score is based on an average of a shipping history score, an inventory accuracy score, and a handling score; and based on the 
selecting a retail location from among the one or more retail locations with the highest quality score and shipping the inventory item from the retail location (i.e. filtering data to a standard (e.g. identifying best quality fit for order fulfillment)); 
 sending a shipping instruction comprising a handling instruction for the inventory item to the selected retail location to initiate shipment from the selected retail location; and shipping the inventory item from the selected retail location (i.e. fulfilling order as optimally determined in a fashion to reduce damage and returns and increase customer satisfaction).
The limitations alone and in combination as drafted, recite a process that, under its broadest reasonable interpretation, covers performance of the limitation by human activity but for the recitation of generic computer components. That is, other than reciting “a computing system/server comprising at least one processor communicatively connected to a memory,” nothing in the claim element precludes the step from practically being performed by a human. For example, but for the “computer” language, the steps of communicating and the intended manipulation of data, encompasses a human to gather and review data to identify a recognized goal, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation by a human but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform steps of the claims amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
Claims 2, 4-8, 10, 12, 14-18 and 20-23 are dependent on independent claims 1, 11 and 19, and include ail the limitations of independent claim. Therefore these claims recite the same abstract idea with the additional limitations of defining/describing evaluation (e.g. packaging), defining content of handling instructions (e.g. item description), and selection criteria (e.g. cost), and context (e.g. retail location), which are limitations that are either non-functional descriptive material or drawn to extra-solution activity that does not meaningfully limit the claim in the patentability analysis.  Further 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4- 8, 10-12 and 14-21 are rejected under 35 U.S.C. 103 (a) as being unpatentable over High et al. (US 2018/0197137), herein “High”; in view of Hitchcock et al. (US 2017/0075962), herein “Hitchcock”; in view of Neumayer et al. (US 2020/0057992), herein “Neumayer”; and in view of High et al  (US 2017/0287052), herein “High 2”.


Referring to Claims 1, 11, 19 and 21, High teaches a method, system and server, respectively directed to the same determining a fulfillment retail location, comprising: 
receiving, at a software tool implemented on a computing system, inputs related to an order comprising an inventory item and a destination location (Fig. 1; Fig. 4, step 410; and ¶0031: With reference to FIG. 4, first, an internet-based order for one or more products 190 is placed by a customer (step 410). For example, the product 190 is a pint of ice cream, and the customer specifies that the product 190 is to be delivered to a location specified by the customer within an hour, which requires the control circuit 210 of the central computing device to identify a vehicle having matching storage capacity, storage conditions (i.e., freezer for ice cream), and is situated such that it is capable of delivering the product 190 to the customer within one hour to properly fulfill the order) ; 
receiving a request for delivery of the order (Fig, 4, step 410, and ¶0031: Ibid); 
determining, individually for the inventory item, one or more retail locations having the inventory item in stock from which the inventory item can be delivered to a destination location within a predetermined period of time (Fig. 4, step 425; ¶0012: The inventory management data includes: data indicating geographic locations of a plurality of retail stores and product stocking facilities of the retailer where the at least one product is stocked, on-hand inventory at the retail stores and the product stocking facilities where the at least one product is stocked, size and weight information associated with the at least one product ordered by the customer, and a time frame within which the at least one product is to be delivered to the customer; and ¶0033); 
In some aspects, based on the inventory management data obtained from the electronic database 140 and based on ranking the generated combined cost-risk factor scores, the control circuit 210 of the central computing device 150 is programmed to select, from the retail stores 160 and product stocking facilities 170 of the retailer stored in the electronic database 140, a retail store 160 or a product stocking facility 170 associated with a highest cost-risk factor score as the retail store 160 or product stocking facility 170 from which to deliver the customer-ordered product(s) 190 to the delivery location 180 designated by the customer. In one aspect, based on the inventory management data obtained from the electronic database 140 and based on ranking the generated combined cost-risk factor scores, the central computing device 150 is configured to select, from the available workers 172 and unmanned delivery vehicles 174 listed in the electronic database 140, a worker 172 or unmanned delivery vehicle 174 associated with the highest cost-risk factor score as the worker 172 or unmanned delivery vehicle 174 to deliver the product 190 to the customer from the retail store 160 or product stocking facility 170 selected by the central computing device 150.; in view of ¶0012: lowest delivery risk; Fig.4, step 420 and ¶0032/¶0034: handling.. threshold filter.. risk threshold); 
selecting a retail location from among the one or more retail locations with the highest quality score and shipping the inventory item from the retail location (Fig. 4, step In the exemplary embodiment illustrated in FIG. 4, after the control circuit 210 of the central computing device 150 determines the vehicle associated with the lowest delivery cost in step 435, the control circuit 210 selects a worker 172 or unmanned delivery vehicle 174 associated with the lowest delivery risk and the lowest delivery cost as the worker 17 or unmanned delivery vehicle 174 for delivering the product 190 (i.e., pint of ice cream) to the customer from a selected retail store 160 or a selected product stocking facility 170 of the retailer (step 440);
 sending a shipping instruction to the selected retail location to initiate shipment from the selected retail location; and shipping the inventory item from the selected retail location (¶0036: In the exemplary embodiment illustrated in FIG. 4, after the control circuit 210 of the central computing device 150 determines the vehicle associated with the lowest delivery cost in step 435, the control circuit 210 selects a worker 172 or unmanned delivery vehicle 174 associated with the lowest delivery risk and the lowest delivery cost as the worker 17 or unmanned delivery vehicle 174 for delivering the product 190 (i.e., pint of ice cream) to the customer from a selected retail store 160 or a selected product stocking facility 170 of the retailer (step 440)).
While High teaches receiving historically reported inventory levels , individually for each inventory item for each of the one or more retail locations (), High is silent to “calculating how often the retail location reports accurate inventory levels of the inventory item to determine an inventory accuracy score”.
Hitchcock however in his model for providing searchable inventory information, discloses “calculating how often the retail location reports accurate inventory levels of the inventory item to determine an inventory accuracy score” (Fig. 5; ¶0073:  For examiner the database (141) is configured to include information showing that item X (227) is available for purchase from store A (225) within the shopping mall); and ¶0079: To balance the efficiency in data communication and accuracy of the content in the database (141), the server (139) is configured to schedule the queries of the inventory database (221, . . . , 223) of a retail store (225) based on a frequency that depends on the sales volume of the store (225). For example, when the volume of items sold in the store (225) is large, the frequency is increased to improve accuracy; and when the volume of items sold in a store (225) is small, the frequency is decreased to improve communication efficiency).
One of ordinary skill in the art would find it obvious to calculate a rate of accurate inventory reporting as a function of sales quantity because item turnover is fundamental to determining a quality score that reflects ability to fulfill an order for an item in a timely manner. See Hitchcock, ¶0002. 
Also, while High teaches discrimination of stores for selection by a variety of parameters to represent a location score for each store, including a handling score as a function of deliverability of the product itself (e.g. ice cream in the example of ¶0031), in combination with the lowest cost (at least ¶0035: lowest cost) as well as  inventory data (¶0039:. It will be appreciated that the control circuit 210 of the central computing device 150 is programmed to analyze not only the relative geographic locations of the retail store 160, product stocking facility 170, and delivery location 180 when determining whether to select a retail store 160 or product stocking facility 170 from which to deliver the customer-ordered product(s) 190 to the delivery location 180. For example, in some embodiments, the control circuit 210 of the central computing device 150 is configured to analyze one or more additional factors based on the inventory management data obtained from the electronic database 140 in order to select the retail store 160 or product stocking facility 170 from which to deliver the product(s) 190 to the customer) , High is not specific to determining, individually for the one or more retail locations, a quality score for each retail location, wherein the quality score is based on an “average” of a shipping history score, an inventory accuracy score, and a handling score; and while teaching giving ’weight’ to a score according to circumstance (e.g. ¶0034 disclosing ice cream delivery requirements), High does he teach to the added limitation of claim 21 reciting “wherein the average of the quality score is a weighted average”.
  Neumayer however, in his model for supplier evaluation using a distributed ledger, discloses the score parameters as recited (at least, ¶0010: In an aspect combinable with any of the previous aspects, the KPIs include delivery time accuracy, delivery quantity accuracy, and price accuracy); and the weighted average of these parameter for the individual suppliers (Abstract: determining a score value for each of a plurality of key performance indicators (KPIs) based on the transactional data; determining an overall rating for the supplier based on a weighted aggregate of the score values and previously determined score values for previous shipments from the supplier to at least one of a plurality of clients; ¶0003: The transactions can be evaluated to determine a score value for each supplier based on a set of KPIs; and/or ¶0049: As an example, a score value between 0-100 may be defined. In such an example, a defined deviation of 10 percent may map to a 15 percent reduction in a score values based on a weighted scale. (e.g., ordered was for 50 units, delivery was 45, the calculated is 85). Several scores (e.g., quantity accuracy, date accuracy, and so forth) may be aggregate to a delivery accuracy KPI that is a weighted average of each. For example, a score may be weighted according to 40 percent toward date accuracy and a 60 toward quantity accuracy).
One of ordinary skill in the art would find it obvious to influence the selection a source of fulfillment by a simple and effective evaluation such as averaging technique for the purposes of reducing costs, mitigating risk and driving continuous improvement (Neumayer-¶0002).
Finally, while High teaches “handling instructions” in the form of requirements to ship an item in a manner to maintain product integrity as a function of deliverability of the product itself (e.g. ¶0034), he is not specific to “sending a shipping instruction comprising a handling instruction for the inventory item”. 
High 2, in a related model for order fulfillment management within a network of retail/fulfillment location (e.g. Fig. 1), discloses the instructions including a handling “instruction” , (e.g. ¶0051; and ¶0064:  If a user is found 616 to have provided an instruction to change one or both of a delivery interval and delivery destination, then the user preferences 618 are updated according to the user instruction in the user record 106 of the user).
One of ordinary skill in the art would find it obvious to include handling instructions to accommodate satisfactory fulfillment of selected merchandise. 

Referring to Claims 2 and 12, High, in view of Hitchcock, Neumayer, and High 2, teaches claims 1 and 11, and High further teaches wherein the shipping history score comprises factors selected from: how often a location ships items out on time and how In one exemplary scenario, for instance, the fourth filter would knock out AGV because the customer lives in a high-traffic area that the present AGV cannot safely handle based on previous analysis by the control circuit 210 of the region stored in the electronic database 140, leaving the only two possible remaining choices as the UAV 172 and the worker 174 who works at a given product stocking facility 170).  
Please refer to Neumayer disclosing optional limitations of the claims.

Referring to Claims 4-6 and 14-16, High, in view of Hitchcock, Neumayer, and High 2, teaches claims 1 and 11, and while High teaches a handling score as a function of deliverability of the product itself (e.g. ice cream in the example of ¶0031), in combination with the lowest cost (at least ¶0035: lowest cost), he is not specific to wherein the handling score comprises factors selected from: proper packaging of the item, including all items in the order, and shipping high quality items. 
High 2, in a related model for order fulfillment management within a network of retail/fulfillment location (e.g. Fig. 1), discloses wherein the handling score comprises factors selected from: proper packaging of the item as a function of lowest cost (¶¶0041-0043: The score may also be based on other factors. For example, predicted weather conditions for a particular source or delivery options that might disrupt delivery may decrease the desirability of combinations including it. An item requiring special safety and handling precautions may cause the server system to adjust the scores of the combinations to indicate greater desirability for those including sources and delivery options compatible with the precautions).


Referring to Claim 7, High, in view of Hitchcock, Neumayer, and High 2, teaches claims 1, and further teaches wherein the one or more retail locations comprises a retail store location (e.g. ¶0011: Notably, the systems and methods described herein do not preclude filling online orders using products in stock (e.g., on the sales floor or in stock room) at a retail store when such fulfillment is calculated to be most efficient or necessary to meet service-level commitments).  

Referring to Claim 8, High, in view of Hitchcock, Neumayer, and High 2, teaches claims 1, and further teaches wherein the one or more retail locations includes a plurality of retail locations associated with a flow center (e.g. ¶0012: The inventory management data includes: data indicating geographic locations of a plurality of retail stores and product stocking facilities of the retailer where the at least one product is stocked, on-hand inventory at the retail stores and the product stocking facilities where the at least one product is stocked, size and weight information associated with the at least one product ordered by the customer, and a time frame within which the at least one product is to be delivered to the customer).  

Referring to Claims 10 and 18, High, in view of Hitchcock, Neumayer, and High 2, teaches claims 1 and 11, further teaching wherein shipping instruction to the selected After such a worker 172 (to deliver via personal car) or unmanned vehicle 174 (e.g., UAV) is selected by the control unit 210 in step 440, the control unit 210 of the central computing device 150 causes the computing device 150 to send an electronic notification to the worker 172 or unmanned delivery vehicle 174 in order to notify such worker 172 or unmanned delivery vehicle 174 that he/she/it has been assigned the task of delivering the pint of ice cream to the customer within one hour at the customer-designated delivery destination (step 445)).  

Referring to Claims 17 and 20, High, in view of Hitchcock, Neumayer, and High 2,  teaches claims 11 and 19, and further teaches a quality assessment server (Fig. 1, elm. 150 and ¶0030); that calculates a “quality” or risk score for location selection as a function of the combining multiple factors; for instance distance, handling score and least cost (Fig. 4), yet High is not specific to wherein the quality score is an score based on the shipping history score, the inventory accuracy score, and the handling score.
Neumayer however discloses wherein a quality assessment server calculates a “quality score” as it combines a handling score, and a shipping history, and an inventory accuracy (e.g. ¶0010: ibid).
One of ordinary skill in the art would find it obvious to influence the selection a source of fulfillment by a simple and effective evaluation using a particular, desired for the purposes of reducing costs, mitigating risk and driving continuous improvement (Neumayer-¶0002).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over High, in view of Hitchcock, Neumayer, and High 2, as applied to claim1 and 11 above, and further in view of Kennamer (US 2005/0261991), herein “Kennamer”.

Referring to Claims 22 and 23, 22, High, in view of Hitchcock, Neumayer, and High 2, teaches claims 1 and 11, and while High further teaches handling requirements for temperature controlled inventory item (e.g.” ¶0032 ice cream), High is not specific to instructions per se. 
Kennamer however in an early model for monitoring and tracking item shipment quality, discloses specific instruction communication of whether a shipment item needs to be handled with specialized care including refrigeration (e.g. ¶0005 and disclosure at large).
One of ordinary skill in the art would find it obvious to carry special and specific handling instructions to the item fulfillment agent to ensure item within safe parameters (i.e. maintained at proper temperatures often to prevent loss of desired texture and taste, spoilage and/or food born illness which requires more labor, special handling and adds inefficiencies and cost to food handling, preparation and serving processes- Kennamer, ¶0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627